. CaSe 2:19-mj-09181-ESW Document 1 Filed 04/30/19 Page 1 of 19

”’j\)`\¥
\);_\ , 30 °` \Q\

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

~ ~ ~ - ~-- ~ ~ ~ --~ _ _ ~ X \CR`“ ;\\q§\ ¥#\>

UNITED STATES OF AMERICA

~ V. ~ : SEALED INDICTMENT

REGINALD FOWLER, ; 19 Cr.
Defendant. §§ CRM 2 5 §
_ _ _ _ _ _ _ _ l _ _ _ l _ _ _ ix
COUNT ONE

(Conspiracy to Commit Bank Fraud)
The Grand Jury charges:
Overview of the Scheme

12 From as early as February 2018 up until in or about
October 2018, REGINALD FOWLER, the defendant, and others,
participated in a coordinated scheme to operate an unlicensed
money transmitting business (“MSB”) as part of a business
engaged in the exchange or crypto~ and fiat currencies and, in
so doing, to lie to various banks at which that MSB secretly
operated (the “Cryptocurrency Scheme”).

~ 2. Cryptocurrency, or “virtual currency,” is a digital
representation of value that can he digitally traded and
functions as (i) a medium of exchange, (ii) a unit of account,
and/or (iii) a store of value, but does not have legal tender

status. `Unlike so-called “fiat currency,” which is currency

 

 

CaSe 2:19-mj-09181-ESW Document 1 Filed 04/30/19 Page 2 of 19

like the U.S. dollar that a government has declared to be legal
tender but is not backed by a physical commodity, cryptocurrency
is not issued by any jurisdiction and functions only by
agreement within the community of users of that particular
currency. Bitcoin, which users store in digital “wallets”
identified by unique electronic “addresses,” is an example Of a
cryptocurrency.

3. The Cryptocurrency Scheme involved a parent company
(“Company~l”) and a subsidiary company (“Company-Z” and,
together with Company-l, the “Crypto Companies”) offering
cryptocurrency-related services. In particular, Company-Z
publicly marketed its ability (i) to receive deposits from
individuals who were buying cryptocurrency with fiat currency;
and (ii) to send money to individuals who were exchanging
cryptocurrency for fiat currency. Company-Z’s website (the
“Website”) stated that users of Company~2 could “deposit and
withdraw fiat funds instantly to any crypto exchange around the
world.” A “crypto exchange” is a platform where individuals can
buy and sell cryptocurrency,

4. As of October 3, 2018, the Website stated the
following under the heading “Exchange Platforms”: “[Company-Z]
handles all KYC [“Know Your Customer”]/AML [“Anti~Money
Laundering”]/SAR [“Suspicious Activity Report”] verification

requirements and is licensed to handle customer's funds. All you

2

 

 

CaSe 2:19-mj-O9181-ESW Document 1 Filed 04/30/19 Page 3 of 19

need to do is do what you do best, provide the best software
platform to exchange Crypto to Fiat and vice versa.” The Website
noted that Company~Z is owned and operated by Company~l.

5. As of October 3, 2018, the Website also listed
numerous crypto exchanges that partnered with Company-Z,
including a particular exchange platform (“Exchange-l”).

6. In order to facilitate the exchange of cryptocurrency
and fiat currency, REGINALD FOWLER, the defendant, and others,
opened and assisted in opening bank accounts on behalf of
Company~l in the United States and abroad (the “Accounts”).
FOWLER and others used the Accounts (i) to receive deposits from
the Crypto Companies' clients who were buying cryptocurrency
with fiat currency; and (ii) to send money to the Crypto
Companies' clients who were exchanging cryptocurrency for fiat
currency. Hundreds of millions of dollars passed through the
Accounts during the course of the Cryptocurrency.Scheme.

7. When opening the Accounts, REGINALD FOWLER, the
defendant, and others misrepresented the nature of the Crypto
Companies' business to banks, falsely stating that the Accounts
would be used for other purposes, including real estate
investments, and omitting to notify the banks that the Accounts
would be used to send and receive deposits on behalf of
cryptocurrency exchanges.

8. For example, in or about February 2018, REGINALD

 

 

CaSe 2:19-mj-O9181-ESW Document 1 Filed 04/30/19 Page 4 of 19 `

FOWLER, the defendant, formed a limited liability corporation
with a name that matched Company-l (“LLC-l”). In or about August
2018, FOWLER opened a bank account in the name of LLC~l (“Bank
Accountel”) with an FDIC-insured bank located in Manhattan, New
York (“Bank~l”). In the course of his communications with Bank-1
employees, FOWLER stated, in substance and in part, that LLC~1
was a real estate company that had already developed multiple
properties. FOWLER further stated that Bank Account-l would
primarily be used to collect rental or sale proceeds from these
properties, and to then use those proceeds to invest in other
real estate projects.

9.` In truth and in fact, and as REGINALD FOWLER, the
defendant, well knew, these misrepresentations were inconsistent
with the actual use of Bank Account~l. Records for Bank Account-
1 indicate that Bank Account~l was used in furtherance of the
Cryptocurrency Scheme. Between on or about August 31, 2018 and
October 5, 2018, Bank Account~l received approximately 77
incoming wires totaling approximately $9,685,249.95. The wires
were transmitted from accounts held by various individuals and
entities at banks across the world, including Hong Kong,
Germany, Australia, Turkey, the United Arab Emirates, and New
York, New York. Some of these wire transfers included a
description or note regarding the nature of the transfer in the

“Originator to Beneficiary Information” (“OBI”) line, akin to

4

 

 

CaSe 2:19-mj-O9181-ESW Document 1 Filed 04/30/19 Page 5 of 19

the memo line on a check. The OBI lines for the incoming wire
transfers did not reference real estate transactions. At least
one of the incoming wires to Bank Account-l referenced Exchange~
1. In or about October, 2018, public reporting indicated that
Exchange-l was using Bank Account-l to process cryptocurrency
transactions.

10. Additionally, between on or about September 6, 2018
and October 5, 2018, Bank Account-l sent approximately 19
outgoing wires totaling approximately $2,334,068.95. The wires
were transmitted to accounts held by various individuals and
companies at banks across the world, including Hong Kong,
Australia, Taiwan, and Canada. Transfers to and from Bank
Account~l involved other companies and foreign bank accounts
with names virtually identical to Company~l.

11. In furtherance of the Cryptocurrency Scheme, REGINALD
FOWLER, the defendant, and others Would at times include false
information in the OBI lines in outgoing wires. For example, 1
many of the outgoing wires from the Accounts were identified as
payments for real estate investments. In email communications,
FOWLER and others discussed these misrepresentations to banks
regarding the nature of the Crypto Companies' business. For
example, on one occasion, when a bank asked for additional
information about a real estate investment referenced in the OBI

line, FOWLER and others discussed amending the OBI line to avoid

5

 

 

CaSe 2:19-mj-O9181-ESW Document 1 Filed 04/30/19 Page 6 of 19

providing additional information to the bank.

12. Title 31, United States Code, section 5330(a)(1)
provides that t[a]ny person who owns or controls a money
transmitting business shall register the business (whether or
not the business is licensed as a money transmitting business in
any State) with the Secretary of the Treasury[.]” Section
5330(d)(1), in turn, explains, in part, that the “term ‘money
transmitting business’ means . . . (A) any . . . person who
engages as a business in the transmission of funds, including
any person who engages as a business in an informal money
transfer system or any network of people who engage as a
business in facilitating the transfer of money;domestically or
internationally outside of the conventional financial
institutions system; (B) is required to file reports under
section 5313; and (C) is not a depository institution (as
defined in section 5313(g).”

.13. Title 31, United States Code, Section 5313(a) provides
that “[w]hen a domestic financial institution is involved in a
transaction for the payment, receipt, or transfer of United
States coins or currency . . . in an amount, denomination, or
amount and denomination, or under circumstances the Secretary
prescribes by regulation, the institution and any other
participant in the transaction the Secretary may prescribe shall

file a report on the transaction at the time and in the way the

6

 

 

CaSe 2:19-mj-O9181-ESW Document 1 Filed 04/30/19 Page 7 of 19

Secretary prescribes ” The term “financial institution” is
defined in 31 U.S.C. § 5312(a)(2)(R) as “a licensed sender of
money or any other person who engages as a business in the
transmission of funds, including any person who engages as a
business in an informal money transfer system or any network of
people who engage as a business in facilitating the transfer of
money domestically or internationally outside of the
conventional financial institutions system.”

14. Under the statutory scheme described above, the
Secretary of the Treasury is given the authority to establish
which individuals and entities are subject to 31 U.s.c.` 5330'e
registration requirement. 31 U.S.C. §§ 5313(a); 5330(a)(2) &
(c)(1). These regulations are contained in the Code of Federal
Regulations (“CFR”). In particular, 31 C.F.R. § 1022.380(a)(1)
provides that “each money services business (whether or not
licensed as a money services business by any State) must
register with FinCEN [an agency within the U.S. Department of
Treasury] . . .'. as required by 31 U.S.C. 5330[.]” 31 C.F.R. §
1010.100(ff) includes a “money transmitter” as a “money services
business.” The term “money transmitter” is, in turn, defined by
31 C.F.R. § 1010.100(ff)(5) to include “the acceptance of
currency, funds, or other value that substitutes for currency
from one person and the transmission of currency, funds, or

other value that substitutes for currency to another location or

7

 

 

CaSe 2:19-mj-O9181-ESW Document 1 Filed 04/30/19 Page 8 of 19

person by any means. ‘Any means' includes, but is not limited to

an informal value transfer system; or . . . [a]ny other
person engaged in the transfer of funds.” Accordingly, the
Treasury regulations establish that any person engaged in the
transfer of funds is required to register with FinCEN.

15. Financial institutions are required to conduct various
monitoring and reporting activities, including the filing of
currency transaction reports (“CTRs”) and Suspicious Activity
Reports (“SARs”). For instance, the filing of CTRs is mandated
by 31 C.F.R. § 1010.311, which provides that “[e]ach financial
institution . . . shall file a report of each deposit,
withdrawal, exchange of currency or other payment or transfer,
by, through, or to such financial institution which involves a
transaction in currency of more than $10,000.” This regulation
applies to money services businesses as defined above, 31
C.F.R. § 1022.310. Likewise, “[e]very money services business

shall file with the Treasury Department, to the extent and
in the manner required by this section, a report of any
suspicious transaction relevant to a possible violation of law
or regulation,” also known as SARs. 31 C.F.R. § 1022.320(a)(1).
By failing to register with FinCEN, a money transmitting
business prevents the Treasury from ensuring that the business
is properly filing CTRs and SARs. This has the effect of

allowing an unregistered money transmitting business to operate

8

 

 

CaSe 2:19-mj-O9181-ESW Document 1 Filed 04/30/19 Page 9 of 19

as a shadow bank through which funds can pass without being
subjected to the scrutiny that Congress has sought fit to impose
upon the United States financial system.

16. REGINALD FOWLER, the defendant, opened over ten
accounts in the United States in the name of LLC-l (the “LLC~l
Accounts”). The LLC~l Accounts were used in furtherance of the
Cryptocurrency Scheme~that is, to facilitate the transfer of
money (including fiat currency and cryptocurrency) domestically_
and internationally outside of the conventional financial
institutions system. At no point have FOWLER, LLC~l, or the
Crypto Companies been registered with the Secretary of the
Treasury or FinCEN as a money transmitting business as set forth
in the statutes and regulations described above.

Statutory Allegations

17. From at least in or about February 2018, up to and
including in or about October 2018, in the Southern District of
New York and elsewhere, REGINALD FOWLER, the defendant, and
others known and unknown, willfully and knowingly did combine,
conspire, confederate, and agree together and with each other to
execute, and attempt to execute, a scheme and artifice to obtain
any of the moneys, funds, credits, assets, securities, and other
property owned by, and under the custody and control of, a
financial institution, by means of false and fraudulent

pretenses, representations, and promises, in violation of Title

9

 

 

CaSe 2:19-mj-O9181-ESW Document 1 Filed 04/30/19 Page 10 of 19

18, United States Code, Section 1344, to wit, FOWLER opened
numerous U.S.~based business bank accounts at several different
banks, and in so doing FOWLER falsely represented to those banks
that the accounts would be primarily used for real estate
investment transactions even though FOWLER knew that the
accounts would be used, and were in fact used, by FOWLER and
others to transmit funds on behalf of an unlicensed money
transmitting business related to the operation of cryptocurrency
exchanges.

(Title 18, United States Code, Section 1349.)

COUNT TWO
(Bank Fraud)

The Grand Jury further charges:

18. The allegations contained in paragraphs 1 through 16
of this Indictment are hereby repeated, realleged, and
incorporated by reference, as if fully set forth herein.

19. From at least in or about February 2018, up to and
including in or about October 2018, in the Southern District of'
New York and elsewhere, REGINALD FOWLER, the defendant, and
others known and unknown, willfully and knowingly, did execute
and attempt to execute a scheme and artifice to defraud a
financial institution, the deposits of which were then insured
by the Federal Deposit Insurance Corporation, and to obtain

moneys, funds, credits, assets, securities, and other property

lO

 

 

CaSe 2:19-mj-O9181-ESW Document 1 Filed 04/30/19 Page 11 of 19

owned by, and under the custody and control of, such financial
institution, by means of false and fraudulent pretenses,
representations, and promises, to wit, FOWLER opened Bank
Account~l at Bank-1 in Manhattan, New York, and falsely
represented to Bank~1 that this account would be primarily used
for real estate investment transactions even though FOWLER knew
that the account would be used, and was in fact used by FOWLER
and others, to transmit funds on behalf of an unlicensed money
transmitting business related to the operation of cryptocurrency
exchanges.

(Title 18, United States Code, Sections 1344 & 2.)

COUNT THREE
(Conspiracy to Operate an Unlicensed Money Transmitting
Business)

The Grand Jury further charges:

20. The allegations contained in paragraphs 1 through 16
of this Indictment are hereby repeated, realleged, and
'incorporated by reference, as if fully set forth herein.

21. From in or about February 2018 up to and including in
or about October 2018} in the Southern District of New York and
elsewhere, REGINALD FOWLER, the defendant, and others known and
unknown, willfully and knowingly did combine, conspire,

» confederate, and agree together and with each other to commit an

offense against the United States, to wit, operation of an

ll

 

 

CaSe 2:19-mj-O9181-ESW Document 1 Filed 04/30/19 Page 12 of 19

unlicensed money transmitting business, in violation of Title
18, United States Code, Section 1960.

22. lt was a part and object of the conspiracy that
REGINALD FOWLER, the defendant, and others known and unknown,
did knowingly conduct, control, manage, supervise, direct, and
own all or part of an unlicensed money transmitting business
affecting interstate and foreign commerce, in violation of Title
18, United States Code, Section 1960.

Overt Act

23. In furtherance of the conspiracy, and to effect the
illegal objects thereof, REGINALD FOWLER, the defendant,
together with others known and unknown, committed the following
overt act, in the Southern District of New York and elsewhere:

a. On or about August 8, 2018§ FOWLER opened Bank
Account~l with Bank-1 in Manhattan, New York, for the purpose of
conducting an unlicensed money transmitting business.

(Title 18, United States Code, Section 371.)

COUNT FOUR
(Operation of an Unlicensed Money Transmitting Business)

The Grand Jury further charges:
24. The allegations contained in paragraphs 1 through 16
of this lndictment are hereby repeated, realleged, and

incorporated by reference, as if fully set forth herein.

12

 

 

CaSe 2:19-mj-O9181-ESW Document 1 Filed 04/30/19 Page 13 of 19

25. From at least in or about February 2018 up to and
including in or about October 2018, in the Southern District of
New York and elsewhere, REGINALD FOWLER, the defendant, and
others known and unknown, did knowingly conduct, control,
manage, supervise, direct, and own all or part of an unlicensed
money transmitting business affecting interstate and foreign
commerce, in violation of Title 18, United States Code, Section
l960.

(Title 18, United States Code, Sections 1960 & 2.)
FORFEI'I'URE ALLEGAT IONS

26. As a result of committing the offenses charged in Counts
One and Two of this Indictment, REGINALD FOWLER, the defendant,
shall forfeit to the United States, pursuant to 18 U.S.C.
§ 982(a)(2)(A), any and all property constituting or derived from,
proceeds the defendant obtained directly or indirectly, as a result
4of the commission of said offenses, including but not limited to
a sum of money in United States currency representing the amount
of proceeds traceable to the commission of said offenses and the
following specific property:

a. Any and all funds seized on or about October 23,
2018 from HSBC Bank USA account 141000147, held by Global Trading
Solutions LLC; .

b. Any and all funds seized on or about October 23,

2018 from HSBC Bank USA account 697825922, held by Reginald D.

13

 

 

CaSe 2:19-mj-O9181-ESW Document 1 Filed 04/30/19 Page 14 of 19

Fowler;

c. Any and all funds seized on or about October 23,
2018 from HSBC Securities USA account HMB861668, held by Reginald
D. Fowler;

d. Any and all funds seized on or about November 16,
2018 from HSBC Securities USA/Pershing LLC account HMB861668, held
by Reginald D. Fowler;

e. Any and all funds seized on or about November 16,
2018 from HSBC Securities USA/Pershing LLC account HMB878886, held
by Global Trading Solutions LLC. j

27. As a result of committing the offenses alleged in Counts

Three and Four of this Indictment, REGINALD FOWLER, the defendant,
shall forfeit to the United States, pursuant to Title 18, United
States Code, Section 982(a)(1), any and all property, real and
personal, involved in said offenses, or any property traceable to
such property, including but not limited to a sum of money in
United States currency representing the amount` of property
involved in said offenses and the following specific property:

a. Any and all funds seized on or about October 23,

. /

2018 from HSBC Bank USA account 141000147, held by Global grading
Solutions LLC;

b. Any and all funds seized on or about October 23,
2018 from HSBC Bank USA account 697825922, held by Reginald D.

Fowler;

14

 

 

CaSe 2:19-mj-O9181-ESW Document 1 Filed 04/30/19 Page 15 of 19

c. Any and all funds seized on or about October 23,
2018 from HSBC Securities USA account HM8861668, held by Reginald
D. Fowler;

d. Any and all funds seized on or about November 16,
2018 from HSBC Securities USA/Pershing LLC account HM8861668, held
by Reginald D. Fowler;

e. Any and all funds seized on or about November 16,
2018 from HSBC Securities USA/Pershing LLC account HMB878886, held
by Global Trading Solutions LLC.

Substitute Asset Provision
28. lf any of the above described forfeitable property, as

a result of any act or omission of the defendant:

a. Cannot be located upon the exercise of due
diligence;

b. Has been transferred or sold to, or deposited with,

a third person;

c. Has been placed beyond the jurisdiction of the
Court;

d. Has been substantially diminished in value; or

e. Has been commingled with other property `which

cannot be subdivided without difficulty;

15

 

 

CaSe 2:19-mj-O9181-ESW Document 1 Filed 04/30/19 Page 16 of 19

it is the intent of the United States, pursuant to Title 21, United
States Code, Section 853(p) and Title 28, United States Code,
Section 2461(c), to seek forfeiture of any other property of the
defendant up to the value of the above forfeitable property.

(Title 18, United states code( section 982;
Title 21, United States Code, Section 853.)

M%> int l atf

FORE%:RSON chFmi'EY' s . BERMAN
United States Attorney

 

16

 

 

CaSe 2:19-mj-O9181-ESW Document 1 Filed 04/30/19 Page 17 of 19

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
_ V . _-
REGINALD FOWLER,

Defendant.

 

INDICTMENT
19 Cr.
(18 U.S.C. §§ 371, 1344, 1349, 1960£ and

2)

GEOFFREY S. BERMAN
United States Attorney.

Foreperson

 

 

 

Case 2:19-mj-O9181-ESW Document 1 Filed 04/30/19 Page 18 of 19

Mod AO 442 (09/13) Arrest Wanant AUSA Name & Tean€ Sl‘leb SWell, T€if 212-637-6522

 

UNITED STATES DISTRICT CoURT

for the
Southern District of NeW York

 

 

 

United States of Amei‘ica 4 '.: '
“ ) §§ Ufl*f §§ iii f
aeginaid Fowier ) CaseN t W ' ss §§ :

` )

)

)

)

Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(mmie of person lo be a)')'es/ed) Reg[na|d FOW|er ,
who is accused of an offense 01‘ violation based on the following document filed with the court1
ij lndictment ij Superseding Indictment ij Information Cl Superseding Information ij Complaint
ij Probation Violation Petition lj Supervised Release Violation Petition ij Violation Notice ij Order of the Couit

This offense is briefly described as follows:

18 U.S.C. §§ 371. 1344, 1349, 1960 (Bank fraud, bank fraud conspiracy, operating an unlicensed money services
business, conspiracy to operate an unlicensed money services business)

 

 

 

 

 

§!§arali;N/eiimm. , '. ‘ _
care 04/1_1,/_2_019 _ f ~.' " ' ~ ' ,
, lssu/)`ig c_y§‘ic€l_"s sig)"fd/u)'e,\. ‘ 4
city and grate New York, NY n@£e;eh i\i`eiipum‘,"usi/ii'_v ‘
ii"l:i)rie‘ri name and .`fi\rle , ` ,`
,!l._,:','(,‘ t vi j ".

Retuxn I. M.…»Fl F: v l
This warrant was received on (da/e) pp , and the person was arrested on (dme)

at (city and state)

 

Date:

 

Ar)'es/ing ojice)‘ ’s signature

 

P)'in!ed name and rifle

 

 

 

 

Case 2:19-mj-O9181-ESW Document 1 Filed 04/30/19 Page 19 of 19

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
- v. - : ORDER
REGINALD FOWLER, : 19 Cr. 254 ( )

Defendant.

Upon the application of the United States, by the United
States Attorney for the Southern District of New York, Geoffrey S.
Berman, by Assistant United States Attorneys Jessica Fender, Sheb
Swett, and David Zhou;

It is found that the Indictment in the above»captioned action,
19 Cr. 254, is currently sealed and the United States Attorney's
Office has applied to have that Indictment unsealed, it is
therefore

ORDERED that the Indictment, 19 Cr. 254, in the above-
captioned action be unsealed and remain unsealed pending further

order of the Court.

Dated: New York, New York
April 30, 2019

zLQa.W del
THE HONORABLE KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

 

 

